Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the arguments filed on 12/17/2020. Claims 1-7 are pending. Claim 7 is new.
Drawings
The drawings were received on 12/17/20.  These drawings are unacceptable, see below.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element “20”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yumiki et al. (US20020105732A1).

Independent claim 1, Yumiki teaches a lens barrel (Figs. 1-6; lens barrel; [0057]), comprising: 
a holding frame (Figs. 1a,1b; frame e.g. 46); 
a shaft (Figs. 1a, 1b; guide poles e.g. 32a, 32b, 32c, or lead screw e.g. 49) that is supported by the holding frame (Fig. 1a,1b; 32a-c, or 49); 

a first actuator (Figs. 1a, 1b; linear actuator e.g. 33) configured to relatively move the movable frame along the shaft with respect to the holding frame ([0058] “fixing member 34 of a linear actuator 33 is provided in the lens barrel for driving the focusing lens moving frame 31 in the optical axis direction”. The actuator e.g. 33 with fixing member e.g. 34 moves the movable frame e.g. 31 along the shaft e.g. 49 with respect to the holding frame e.g. 46. Examiner note – From the claim language is interpreted as it is not engaged in shaft, it is moving along the same direction of the shaft); and 
a second actuator (Figs. 1a, 1b; motor e.g. 47) configured to rotationally drive the shaft around an axis of the shaft ([0067] “The stepping motor 47 having an encoder includes a stepping motor 48, a lead screw 49 which is combined with the rotational axis of the stepping motor. The lead screw 49, a zooming lens moving frame 46 holding the zooming lens group 45 is coupled with a screw member 52 which is engaged with the lead screw 49”).  

Claim 2, Yumiki teaches invention of claim 1, further comprising a controller (Figs. 1a, 1b; CPU not shown in figures or magnetic sensor, e.g. 51) configured to control the second actuator so as to change a rotation speed according to a movement state of the movable frame ([0068], [0070], [0072] the CPU evaluates information on the angle of rotational axis of the stepper motor, and the magnetic sensor is configured to control the second actuator e.g. 47 change a rotation speed according to a movement state of the movable frame e.g. 46).  

Claim 3, Yumiki teaches invention of Claim 1, wherein the second actuator rotates a plurality of the shafts (Figs. 1a, 1b; second actuartor e.g. 47, rotates a plurality of the shafts e.g. 49 is rotated, and 32c rotates in relative view of 49 when the actuator rotates it). 
Claim 4, Yumiki teaches invention of Claim 1, wherein the movable frame has an insertion hole into which the shaft is inserted (Figs. 1a, 1b; movable frame e.g. 31 has a an insertion hole e.g. on the side of the frames into which the shaft is inserted, part of the second actuator e.g. 47, or frame e.g. 31 at the top has a hole into which a shaft e.g. 32a is inserted).  
Claim 6, Yumiki teaches invention of an imaging device ([0004] video camera), comprising: 
the lens barrel according to Claim 1; and a main body part on which the lens barrel is mounted ([0004] the lens barrel structure is used in video camera which includes a main body part on which lens barrel of Fig. 1a,b is mounted). 
 
Claim 7, Yumiki teaches invention of Claim 2, wherein Page 4 of 9Application No.: 16/394,580 the controller is configured to control the second actuator so as to control the second actuator to control friction between the movable frame and the shaft ([0068], [0072], [0073], the CPU not shown and magnetic sensor as the controller configured to control the second actuator e.g. 47, so as to control the second actuator e.g. 47, can have a transporting speed about 30-2000 pulses per second and using closed loop control the angle of rotation and torque can be controlled, therefore reducing or controlling function between frames and shaft)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yumiki et al. (US20020105732A1), as applied to claim 1 above, and further in view of  Yamasaki (US20150200610A1, cited on record).

Claim 5, Yumiki teaches invention of Claim 4, Yumuki does not explicitly teach wherein a fluid is provided between the insertion hole of the movable frame and the shaft.  
However, Yamasaki is related to ultrasonic wave motor, an ultrasonic wave motor-equipped device such as a lens barrel device, and a lens holding device capable of stably moving a holding member (0007), therefore teaches a fluid is provided between the insertion hole of the movable frame and the shaft ([0018] “One of the two guide members 114 fits into circular hole portions 108a and 108b of the movable frame 108 whereas the other one fits into a U-shape hole portion 108c of the movable frame 108”. [0025] “applying lubricating oil between the movable frame 108 and the guide members 114”. Examiner note – Fig. 1, shows a guide member e.g. 114 inserted through a hole 108a, 108b of a movable frame, where oil is provided between insertion hole of movable frame and shaft).
Therefore, Yamasaki teaches wherein a fluid is provided between the insertion hole of the movable frame and the shaft as it enables the friction force to be reduced to a certain extent (0025). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a fluid is provided between the insertion hole of the movable frame as taught by Yamasaki into the system of Yumiki for the purpose that the friction force can be reduced to a certain extent (Yamasaki, [0025]).
Response to Arguments

Applicant’s arguments, see page 7, filed 12/17/2020, with respect to the rejection(s) of claim(s) 1-4, and 6 anticipated by Maeda et al. (US20080170301A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yumiki et al. (US20020105732A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872 
                                                                                                                                                                                                                                                                                                                                                                                                   
/MARIN PICHLER/Primary Examiner, Art Unit 2872